         Case 1:20-cv-02110 Document 1 Filed 03/10/20 Page 1 of 4



David Abrams, Attorney at Law
305 Broadway Suite 601
New York, New York 10007
Tel. 212-897-5821 Fax 212-897-5811

United States District Court
Southern District of New York
___________________________________
                                    )
Miluska Mendoza,                    )
                                    )
                      Plaintiff,    )
                                    )
              - against -           )                 Index No.:________
                                    )
Cornell University a/k/a            )
Weill Cornell Medical College,      )
                                    )
                      Defendant.    )
____________________________________)

                                      COMPLAINT

       Plaintiff, complaining of the Defendant by her attorney, David Abrams, Attorney

at Law, respectfully sets forth and alleges as follows:

I.     Introduction

1.     This is an action for violation of the Fair Labor Standards Act and the New York

Labor Law.

II.    Parties

2.     Plaintiff Miluska Mendoza ("Plaintiff" or "Ms. Mendoza") is a natural person

residing in the State of New York, County of Bronx.

3.     Defendant Cornell University a/k/a Weill Cornell Medical College (the

"Employer") is an entity located in the State of New York which operates a hospital in

New York County.
         Case 1:20-cv-02110 Document 1 Filed 03/10/20 Page 2 of 4




III.   Venue & Jurisdiction

4.     Venue in the Southern District of New York is appropriate pursuant to 28 U.S.C.

Section 1391(b)(1) in that the Employer maintains a continuous and systematic presence

in the Southern District. Further, this matter arises from the Employer's activities in the

Southern District, specifically the employment of the Plaintiff.

5.     Subject matter jurisdiction over this action exists pursuant to 28 U.S.C. Sections

1331 and 1367 in that a claim is made that arises under the laws of the United States,

specifically the Fair Labor Standards Act.

6.     Personal jurisdiction exists over the Defendant in that it is headquartered in the

State of New York.

IV.    Background

7.     The Employer operates a hospital in Manhattan.

8.     Plaintiff was employed by the Employer as a housekeeper for approximately 13

years until her separation from employment in or about April of 2019.

9.     Plaintiff was paid an hourly rate for her services.

10.    Plaintiff regularly worked extra hours for which she was not compensated. For

example, during the week of July 11, 2018, was paid for 43 hours but in reality worked

approximately 5 hours more than that since she generally worked through lunch every

day.

11.    The Employer knew or should have known that Plaintiff was working extra hours

because work was performed on the Employer's premises and was visible to

management.




                                             2
          Case 1:20-cv-02110 Document 1 Filed 03/10/20 Page 3 of 4



V.     Causes of Action

                   Count I: Violation of the Fair Labor Standards Act

12.    The allegations contained in the preceding paragraphs are incorporated as if

restated herein.

13.    The Employer is covered by the Fair Labor Standards Act in that at all times

relevant to this Complaint it operated a hospital.

14.    The Employer violated the Fair Labor Standards Act by failing to pay proper

overtime pay to Plaintiff.

                     Count III: Violation of New York Labor Law

15.    The allegations contained in the preceding paragraphs are incorporated as if

restated herein.

16.    New York Labor Law applies to Ms. Mendoza's employment since she was

employed by the Employer within the State of New York.

17.    The Employer violated New York Labor Law by failing to pay Ms. Mendoza

proper overtime premiums; failing to pay gap time; and failing to give proper notice

under the Wage Theft Prevention Act.

                                 [continued on next page]




                                             3
          Case 1:20-cv-02110 Document 1 Filed 03/10/20 Page 4 of 4




VI.      Demand for Relief

WHEREFORE Plaintiff demands judgment against the Employer for lost wages and

benefits, liquidated damages, compensatory damages and punitive damages together with

appropriate interest, attorneys fees, costs, and such further relief as the Court deems just,

in a total amount not to exceed $150,000.

                                       Respectfully submitted,



                                       ___________________________

                                       David Abrams
                                        Attorney for Plaintiff

                                       305 Broadway Suite 601
                                       New York, NY 10007
                                       Tel. 212-897-5821
                                       Fax 212-897-5811
Dated:         New York, NY
               March 9, 2020




                                              4
